                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                                AT NASHVILLE

SETH TAYLOR,                          )
                                      )
           Plaintiff                  )
                                      )       No. 3:17-1359
v.                                    )       Chief Judge Crenshaw/Brown
                                      )
DARREN HALL, SHERIFF, et al.,         )
                                      )
           Defendants                 )

TO:   The Honorable Waverly D. Crenshaw, Jr.,
      Chief United States District Judge

                         REPORT AND RECOMMENDATION

           Presently pending in this matter are motions by Sheriff Hall

and Warden Taylor to dismiss all claims against them in their individual

capacities and to substitute the Metropolitan Government of Davidson

County (Metro) as the defendant for any claims against Sheriff Hall or

Warden Taylor in their official capacities (Docket Entries 15 and 21).

For the reasons stated below, the Magistrate Judge RECOMMENDS that these

motions be GRANTED and that Metro be listed as the sole defendant in this

case.1

                                 BACKGROUND

           The plaintiff filed his complaint on November 11, 2017,

alleging that he suffered from an outbreak of scabies while a prisoner

at the Davidson County Detention Center overseen by Sheriff Hall and

Warden Taylor (Docket Entry 1). The case was subsequently reviewed by the

District Judge for compliance with the Prison Litigation Reform Act

(PLRA) (Docket Entries 4 and 12). 2


      1
      Metro has now accepted service (DE 28) and will be filing pleadings
within 21 days of that notice.
      2
      It appears that inadvertently the memorandum that should have
accompanied the order was not filed with the order on November 1, 2017.
It was subsequently filed on June 19, 2018 (Docket Entry 12). Because the
              On June 22, 2018, Sheriff Hall filed a motion to dismiss

(Docket Entry 15). In the motion (At footnote 1), Metro acknowledges that

the Metropolitan Government is now a defendant. Likewise, in Warden

Taylor’s motion to dismiss filed on July 20, 2018 (Docket Entry 21 at

footnote 1), he contends that although the Metropolitan Government is now

a defendant, they have not been served.3 The facts of the complaint are

set forth in the District Court’s memorandum (Docket Entry 12 at III) and

will only be briefly summarized here for ease of review. The plaintiff

alleged that beginning on or about October 25, 2017, he was exposed to

scabies while incarcerated at the Metropolitan Detention Facility in

Nashville, Tennessee. He alleged that when he sought treatment for red

bumps “inflamed with puss” in October of 2016. The nurse prescribed

hydrocortisone cream and told the plaintiff he was experiencing an allergic

reaction to wool. He contended that despite using the cream for weeks, he

received no relief and his symptoms worsened. He alleged that he was

literally scratching his skin off and that he filed several medical

complaints because he could not sleep and              experienced problems urinating

due to the sever itching. He alleged that in December 2016 an outside

physician visited the facility and diagnosed him with scabies. He was then

prescribed pills and isolated from other inmates. He was treated 2 or 3

additional times over the next few weeks for scabies.

              The    District     Court    found    that    liberally     construing   the

plaintiff’s pro se complaint that he had sufficiently alleged a Davidson



memorandum was not contemporaneously filed with the order, the fact that
the Court found in its memorandum that the plaintiff had initially stated
non-frivolous 8th Amendment claims against Davidson County, Davidson
County was not formally listed as a defendant, and although Sheriff Hall
and Warden Taylor were served, Metro was not separately served.

Warden Taylor’s motion is improperly captioned as a motion by Sheriff Hall.

                                              2
County policy implemented by the Sheriff and Warden and were responsible

for the plaintiff’s injuries caused by the scabies outbreak. The District

Court noted that what the plaintiff claims are policies may not be policies

and   may   not    have   resulted    in   the   deprivation    of    the   plaintiff’s

constitutional rights. The Court noted that these particulars would be

sorted out during the development of the case.4

                                     LEGAL ANALYSIS

             I. Legal Standard. In deciding a motion to dismiss for failure

to state a claim under Rule 12(b)(6), the court will “construe the

complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the

plaintiff.” Directv, Inc. V. Treesh, 487 F.3d 471, 476 (6th Cir. 2007);

Inge v. Rock Fin, Corp., 281 F.3d 613, 619 96th Cir. 2002). The Federal

Rules of Civil Procedure require only that a plaintiff provide “‘a short

and plain statement of the claim’ that will five the defendant fair notice

of what the plaintiff’s claim is and the grounds upon which it rest.”

Conley v. Gibson, 355 U.S. 41, 47 (1957). The court must determine only

whether “the claimant is entitled to offer evidence to support the claims,”

not   whether     the   plaintiff    can   ultimately   prove   the    facts   alleged.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002)(quoting Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)).

             A complaint’s allegations, however, “must be enough to raise a

right to relief above the 5 speculative level.” Bell Atlantic Corp. v.


      4
      In his complaint at page 5, the plaintiff noted that he would like
to be added to a class action lawsuit involving the outbreak of scabies.
The class action that the plaintiff is undoubtedly referring to is the
case of Snead, et al. v. CoreCivic of Tennessee, LLC, 3:17-cv-0949. Judge
Trauger has certification of the scabies class which is defined to
include all former inmates of the Metro Detention Facility. Since the
plaintiff is still incarcerated, he would not be a member of that class.

                                            3
Twombly, 550 U.S. 544, 555 (2007). To establish the “facial plausibility”

required to “unlock the doors of discovery,” the plaintiff cannot rely on

“legal conclusions” or “[t]hreadbare recitals of the elements of a cause

of action,” but, instead, the plaintiff must plead “factual content that

allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009). “[O]nly a complaint that states a plausible claim for relief

survives a motion to dismiss.” Id. At 1950.

              II. Legal Discussion. In both motions, the defendants urge that

the plaintiff has failed to allege enough facts to hold them liable for an

individual claim against them under 42 U.S.C. § 1983. (1983). In order to

hold an individual personally liable for a 1983 claim, the plaintiff must

show   that   each   defendant   was   personally   involved   in   the   alleged

constitutional deprivations. “Persons sued in their individual capacities

under § 1983 can be held liable based only on their own unconstitutional

behavior.” Heyerman at 647. Section 1983 liability cannot be premised

solely on the theory of respondeat superior or the right to control

employees. Hays v. Jefferson City, 668 F.2d. 869, 872 (6th Cir. 1982).

Supervisory officials are not liable in their individual capacities unless

they “either encourage the specific incident of misconduct or in some other

way directly participated in it. At a minimum a plaintiff must show that

the official at least implicitly authorized, approved, or knowingly

acquiesced in the unconstitutional conduct of the offending officers.” Hays

v. Jefferson City at 874.

              Applying these legal standards to the plaintiff’s complaint, it

is clear that he has failed to sufficiently allege a claim against either

Sheriff Hall or Warden Taylor in their individual capacities. The actual

misconduct alleged is a failure to diagnose and treat by CoreCivic and

                                        4
CoreCivic’s employees. The plaintiff did not sue Core Civic or more

critically the specific CoreCivic employees who failed to treat him.

           The plaintiff in his responses to the motions (Docket Entries

18 and 26) fails to point out anything in his complaint that alleges

personal action by either defendant. Allegations that they failed to

properly oversee the medical staff is simply insufficient to hold them

personally liable. Warren v. Metropolitan Government of Nashville, 2015 WL

3417844 (M.D. Tenn. 2015).

                                RECOMMENDATION

           As stated above, the Magistrate Judge RECOMMENDS that the

claims against Sheriff Hall and Warden Taylor in the individual capacities

be DISMISSED with prejudice, and that Metro be substituted as the sole

defendant in this matter for claims against Sheriff Hall and Warden Taylor

in their official capacities.

           The parties have fourteen (14) days after being served with a

copy of this Report and Recommendation (“R&R”) to serve and file written

objections to the findings and recommendation proposed herein.       A party

shall respond to the objecting party’s objections to this R&R within

fourteen (14) days after being served with a copy thereof. Failure to file

specific objections within fourteen (14) days of receipt of this R&R may

constitute a waiver of further appeal.       28 U.S.C. § 636(b)(1); Thomas v.

Arn, 474 U.S. 140, 155 (1985).



 Entered this 15th day Of January, 2019



                                          /s/   Joe B. Brown
                                          JOE B. BROWN
                                          United States Magistrate Judge




                                      5
